IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


LONNIE DAWSON, SR. AND WENDY           : No. 124 EM 2014
DAWSON-JONES,                          :
                                       :
                 Petitioners           :
                                       :
                                       :
          v.                           :
                                       :
                                       :
CHESTNUT HILL HOSPITAL AND             :
EMMANUEL OKOLO, M.D.,                  :
                                       :
                 Respondents           :


                                    ORDER


PER CURIAM
    AND NOW, this 8th day of October, 2014, the Petition for Review is DENIED.